DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huitema (US 9723714), in view of Jang (US 2014/0021499 A1) and Lee et al. (US 9429999 B2) (“Lee”).
With respect to claim 1, Huitema discloses a flexible display device (col. 1, lines 17-28, col. 7, lines 51-53) comprising a bendable display panel (col. 9, lines 32-38), a protective layer – element 50 - on a second surface of the substrate – element 48 (col. 9, lines 54-57), the first surface of the protective layer facing away from the display panel (Fig. 4), and an elastic layer on the first surface of the protective layer – element 52 (col. 9, lines 54-59).  
Huitema is silent with respect to a protective layer on the first surface of the substrate, a thin film transistor layer on the first surface of the substrate and a thin film encapsulation layer covering the thin film transistor layer, the thin film transistor layer being between the substrate and the thin film encapsulation layer, the protective layer being over the thin film encapsulation layer.
Jang discloses a flexible display device (abstr.), comprising a substrate – element 111, a thin film transistor layer – element 120 - on a first surface of the substrate (0036-0038, Figs. 3, 11), and a thin film encapsulation layer – element 300 - covering the thin film transistor layer, the thin film transistor layer being between the substrate and the thin film encapsulation layer (0054, Fig. 7).  The thin film encapsulation layer encapsulates the OLED which is used as a display device (0046, 0054, Fig. 7).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a thin film transistor layer on a first surface of the substrate and a thin film encapsulation layer covering the thin film transistor layer, the thin film transistor layer being between the substrate and the thin film encapsulation layer within element 46 on substrate 48 in the display device of Huitema as in Huitema element 46 represents electrical circuits of the circuit stack 42 (col. 9, lines 25-36, Fig. 4), circuit stack including an electronic display device (col. 9, lines 43-53), Jang providing a structure of an electronic display device, as discussed above, to encapsulate the thin film transistor layer. 
Regarding a protective layer on the first surface of the substrate, the protective layer being over the thin film encapsulation layer, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide 
Regarding an elastic layer on the first surface of the protective layer on the first surface of the substrate, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an elastic layer such as another elastic layer 50 on the first surface of the protective layer on the first surface of the substrate as it would provide additional elasticity to that side of the device, as duplication of parts has no patentable significance unless new and unexpected result is produced (MPEP 2144.04(VI)).   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the device wherein there is a protective layer over the thin film encapsulation layer, as discussed above, the protective layer on the first surface of the substrate, as discussed above, both the thin film transistor layer and the thin film encapsulation layer are located between the first surface of the substrate and a second surface of the protective later, the second surface of the protective layer facing toward the first surface of the substrate.
Huitema is silent with respect to the protective layer having a groove in a first surface and the elastic layer being present in the groove in the protective layer.
Lee discloses a flexible display device (abstr.), comprising a protective layer – second layer – element L 2 – comprising a groove (Figs. 6, 8, and 9), and an elastic layer – element L1 – on the surface of the second layer and in the groove of the second 
Regarding claim 2, Huitema, Jang and Lee teach the device of claim 1.  Huitema discloses the device comprising an adhesive layer between the display panel and the protective layer – element 54 (col. 11, lines 53-54, Fig. 4), thus, it would have been obvious to one of ordinary skill in the art prior the effective filing date of the claimed invention to provide an adhesive layer between the display panel and the protective layer on the first surface of the substrate.
As to claim 3, Huitema, Jang and Lee teach the device of claim 1.  Huitema discloses non-limiting examples of materials of the protective layer (col. 11, lines 44-46) and teaches that other materials may also be suitable (col. 11, lines 54-57).  Lee teaches a protective layer which may be formed of polyimide, polyethersulfone (col. 8, lines 37-41).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the protective layer of Huitema on the first surface of the substrate of the materials disclosed in Lee as it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin,
With respect to claim 4, Huitema, Jang and Lee teach the device of claim 1.  Huitema teaches a protective layer having a thickness from about 0.05 mm to about 2 mm (col. 11, lines 49-51).  The range of thickness overlaps the range recited in claim 4; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 5, Huitema, Jang and Lee teach the device of claim 1.  Huitema discloses the elastic layer can be formed of polyurethane (col. 12, lines 14-18).  Lee discloses layer L1 formed of silicone rubber – highly stretchable material (col. 8, lines 43-45).
As to claim 6, Huitema, Jang and Lee teach the device of claim 1.  Huitema teaches a thickness of the elastic layer of 500 µm (col. 12, lines 9-10, Table 2).
With respect to claim 7, Huitema, Jang and Lee teach the device of claim 1.  Lee teaches a groove comprising a plurality of grooves (Figs. 6, 8, and 9).  Lee is silent with respect to the width of the grooves as recited in the claim, however, Lee teaches a maximum depth of the grooves of about 150 µm and 100 µm (col. 12, lines 4-7); comparing the depths and widths of the grooves in Figs. 6, 8 and 9, it is implied that the range of the width of the grooves overlaps the range recited in claim 8; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 8, Huitema, Jang and Lee teach the device of claim 1.  Lee teaches a groove comprising a plurality of grooves (Figs. 6, 8, and 9).  Lee teaches a maximum depth of the grooves of about 150 µm and 100 µm (col. 12, lines 4-7).  The range of the depth overlaps the range recited in claim 8; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
As to claim 21, Huitema, Jang and Lee teach the device of claim 1.  Huitema teaches another protective layer – element 50 - on the second surface of the substrate, opposite the first surface of the substrate (col. 9, lines 54-57), and another elastic layer – element 52 - on the first surface of the other protective layer (col. 9, lines 54-59).
Regarding the protective layer having a groove in a first surface thereof facing away from the bendable display panel and another elastic layer in the groove of the other protective layer, Lee discloses a flexible display device (abstr.), comprising a protective layer – second layer – element L 2 – comprising a groove (Figs. 6, 8, and 9), and an elastic layer – element L1 – on the surface of the second layer and in the groove of the second layer (col. 1, lines 61-67, col. 2, lines 1-7, col. 10, lines 13-28, col. 12, lines 32-67, col. 13, lines 1-10, Figs. 6, 8, and 9).  Lee’s display device has improved durability and flexibility (col. 1, lines 40-41).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the protective layer – element 50 - of Huitema with a groove and include the elastic layer in the groove in order to obtain a flexible device with improved durability and flexibility.

Allowable Subject Matter
Claims 9-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art Huitema and Jang fail to teach or suggest a flexible display device as recited in claim 9, specifically, a device wherein both the thin film transistor layer and the thin film encapsulation layer are between the first surface of the substrate and a surface of the first elastic layer facing toward the first surface of the substrate, .


Response to Arguments
Applicant’s arguments filed on May 12, 2021 have been fully considered.
The Applicant has argued different claim terms are presumed to have different meanings, and there is no reason to stack two separate identical layers directly on top of each other in modifying Huitema; if at all it should be one thicker layer.
The Examiner notes claim 1 recites a protective layer and an elastic layer on the first surface of the protective layer.  In rejecting claim 1, elastic layer 50 of Huitema has been interpreted as the protective layer.  The Examiner notes a person of ordinary skill in the art would appreciate that describing a layer “elastic” relates to a physical characteristic of the layer, while “protective” relates to the function of the layer.  An elastic layer can serve a protective function or a different function.  Thus, even if the layers have the same composition they can be used to perform different functions.  Thus, in the rejection it was suggested that layer 50 serves as a protective layer over the thin film encapsulation layer, for additional protection, and another elastic layer 50 on the first surface of the protective layer on the first surface of the substrate serves to provide additional elasticity to that side of the device.
The Applicant argued there is no reason to include the recited groove in one of the elastic layers such that the other layer is in the groove, if the layers are the same, Lee not suggesting to use the groove with two identical layers.  The Examiner notes in col. 8, lines 30-35 Lee discloses that layers L1 and L2 “may be formed of different polymer resins”, thus Lee does not preclude using the same resins.  The groove in Lee helps to obtain a flexible device with improved durability and flexibility (col. 1, lines 40-41).  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 1783